In this case the defendant below set up that the negotiations leading to the pledge of the ring in controversy had been conducted through a third party from whom the pledgee had received the ring as security and to whom he had paid the money for the purpose of completing the loan for which the ring was pledged as security, without notice or knowledge that the married woman, who claims to have retained her ownership of the ring, although delivering it to her husband to be used for the very purpose that he did use it, namely, borrowing money on it, had or claimed any interest in the pledged property. The pledgee denied usury in the transaction and the Chancellor found in favor of the pledgee on that issue.
This Court has held that a married woman will not be protected or sustained in a course of conduct calculated to involve an innocent purchaser, and throw upon him (the innocent purchaser) the loss to arise from improper action of her husband. Maiben v. Bobe, 6 Fla. 381. There was no law to prohibit the gift to the husband by the wife of the ring here in controversy nor the consummation of that gift by manual delivery of the ring by the wife to the husband at the time of such gift. The right to make an outright gift of the ring included the right to make a conditional gift of it — that is, the right to give the ring to her husband to use it for any purpose that might be of benefit to him, including the borrowing of money on it.
In this case the pledgee was an innocent taker of the ring under a pledge and delivery of it by the husband to the pledgee under circumstances that in no wise suggested that there had been any fraud or duress practiced by the *Page 231 
husband on the wife antecedent thereto, even if we accept as indisputably true the wife's version of this whole transaction and thus disregard the circumstance that the Chancellor failed to see any merit in the wife's claim when the case was tried before him.
The tendency of modern authority is strongly towards the liberal enforcement of estoppel against married women. And if there were nothing else to this case besides the question of estoppel, that, in my judgment, is sufficient to sustain the affirmative finding of the Chancellor which is to the effect that there was nothing shown in this case sufficient to invalidate the husband's pledge of the ring which is the subject of this lawsuit. See: Brooks v. Laurent, 98 Fed. 647, text 656.
It seems to me that the majority opinion in this case not only fails to give effect to the previous holdings of this Court on the question of estoppel, but runs directly counter to the doctrine that this Court has announced as applicable to the analogous case wherein the wife attempts to set up that she was induced to execute a real estate mortgage by fraud and deception practiced on her on the part of her husband, but in which fraud and deception the mortgagee is not shown to have participated. In cases affecting real estate, this Court has held that even where fraud and deception has been in fact practiced upon the wife by the husband to induce the wife to execute a mortgage on her property, that such defense cannot avail the wife unless it appears that the mortgagee either knew of, or participated in, such fraud and deception. See Smith v. Commercial Bank, 77 Fla. 163, 81 Sou. Rep. 154, 4 A. L. R. 862.
By reversing the decree in this case, it seems to me that we necessarily declare in this State the remarkable doctrine *Page 232 
that while a wife cannot set up fraud and duress practiced upon her by her husband to induce her to join in a real estate mortgage, where the mortgagee is innocent of participation therein and does not know of it, that she can nevertheless with perfect ease maintain the claim that a transfer of personal property made by her to her husband and executed by her by manual delivery of same to him, is invalid because of some alleged secret fraud or deception practiced by the husband upon her as the wife, notwithstanding the pledgee who takes from the husband in good faith and for a valuable consideration did not participate therein, nor was he apprised of it, directly or by circumstances. I cannot agree to any such declaration of law in this State.
I think the decree appealed from should be affirmed.